Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities: recites “until each endpoint is a the target distance” which has been interpreted to read “until each endpoint is the target distance”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a) as being anticipated by Ikezawa et al. (US 20210064894).
In regards to claim 1, Ikezawa teaches a method of inferring a stop line for a vehicle at an intersection, the method comprising: (Fig 6, 7, 8A, 8B, 11.)
by a processor of a vehicle, while the vehicle is moving along a reference path on a first road in a geographic area: ([0034] central processing unit performs operations of vehicle. [0049] vehicle follows trajectory path, which is within a geographic area.)
accessing map data comprising data representing a plurality of roads in the geographic area, wherein the map data segments each of the roads into lane segments; ([0137] vehicle accesses map information which contains intersection information. Intersections contain at least two roads in a geographic area and [0047] roads are matched with lanes.) 
detecting from the accessed map data that a traffic control measure is located proximate an intersection that is ahead of the vehicle along the reference path; ([0087] in step S10, a traffic signal ahead of the own vehicle is observed, associated with an intersection, where the intersection is at least in part from map data. [0127] step S10 is identical to step S60.)
determining whether a stop line for the detected traffic control measure is painted on the first road before or at the intersection; ([0087] in step S12, a determination of if a stop line has been detected is performed. [0127] step S12 is identical to step S62.)
in response to determining that no stop line is painted on the first road before or at the intersection, identifying, as a restricted lane, a lane segment of the first road that (i) includes an entry line proximate a location of the traffic control measure and (ii) extends into the intersection; (Fig 10, [0119]-[0121] roads entering intersection are determined including lane sections and lane ends, where the lane segments are defined in part by being before the intersection, within the intersection, and after the intersection. The near side of the lane segment is the entry line.) and 
inferring a stop line by: ([0092], [0093] stop line position is estimated.)
identifying, as a nearest lane conflict, a lane segment of a second road intersecting the first road at the intersection, ([0120] lane and end position of lane that intersects road is determined.) and 
advancing a location of the entry line as an intermediate stop line a distance toward the nearest lane conflict until the intermediate stop line is at a target distance from a nearest boundary of the nearest lane conflict to form an inferred stop line. ([0092], [0130]-[0133] determines the stop line position to be a first, second, or third distance away from the intersection or traffic signals depending on the situation. This sets the stop line to be a target distance from the lane conflict boundary and advances the location of the entry line into the lane segment.)

In regards to claim 2, Ikezawa teaches the method of claim 1, further comprising, by the processor of the vehicle, causing the vehicle to decelerate and stop at a location in the restricted lane at or before the inferred stop line. ([0081] vehicle is controlled so it can be smoothly stopped at stop line.)

In regards to claim 3, Ikezawa teaches the method of claim 1, wherein inferring the stop line further comprises: 
constructing a line segment as the intermediate stop line between a first set of points alongside boundaries of the restricted lane; ([0092], [0130]-[0133] determines the stop line position to be a first, second, or third distance away from the intersection or traffic signals depending on the situation. As this is a stop line, it is a line segment and this happens along points of each line segment. Fig 2, the first distance stop line is set at line P2, the second distance stop line is set at line P3, the third distance Xf is not shown in the drawings but shorter than the first distance and equally corresponds to a stop line defined by a line segment between two points.)and 
iteratively advancing opposite endpoints of the line segment along the side boundaries until each endpoint is a the target distance from the nearest boundary of the nearest lane conflict, thus yielding the inferred stop line. ([0119] lanes lines are monitored to determine their length, when the length of the end portion of the lane lines, which is the gap in the lane line, is greater than a threshold, an intersection may be determined. As the lane lines are continually tracked, and must be continually tracked in order to be useful, the positions of the end points of a lane are iteratively updated every frame of data captured by either the camera or the radar. Then, when an intersection is determined and a traffic signal is observed, [0092], [0130]-[0133] a stop line position is determined where the target distance depends on the situation. When the lane endpoint is at the same position in the travel direction as the traffic signal, then the stop line is advanced from the lane end by target distances.)

In regards to claim 4, Ikezawa teaches the method of claim 3, wherein iteratively advancing opposite endpoints of the line segment comprises: 
advancing the opposite endpoints independently until each of the opposite endpoints reaches the target distance from the nearest boundary of the nearest lane conflict; ([0119] lane lines are monitored to determine their length and determine an intersection. Lane lines must be continually tracked to be useful. This requires tracking both left and right lane lines, but must track both lines individually. [0122] an intersection may be determined as where a single lane line is cutoff or all line lines are cut off, which requires individual monitoring. Take for example the situation in which the vehicle drives in the right hand lane where a road intersects only on the left side, in such a case the lane line on the right may be unbroken but the lane line on the left still would be. [0092], [0130]-[0133] a stop line position is determined where the target distance from a traffic signal of the intersection depends on the situation. When the lane endpoint is at the same position in the travel direction as the traffic signal, then the stop line is advanced from the lane end by target distances applied to each lane individually.) and 
forming the inferred stop line to intersect the restricted lane at the same angle as the nearest lane conflict. (Fig 2, the stop lines at P3 and P2 are set to be the same angle as the intersecting street. At least in the above case the stop line and the crossing lane boundary are the same angle, which results in the case of this limitation. Further, as the lane lines are continuously tracked and the target distance is set from the lane end points when the traffic signal and the lane endpoint share positions, the angle will always be set the same as this provides for a shift at the exact same angle of the lane end by a target distance.)

In regards to claim 5, Ikezawa teaches the method of claim 1, further comprising, by the processor of the vehicle: 
detecting that a crosswalk crosses the first road before the nearest lane conflict of the intersection, ([0046] a crosswalk is detected associated with the traffic signal.)
wherein inferring the stop line further comprises constructing a line segment as the intermediate stop line across the restricted lane and iteratively advancing opposite endpoints of the line segment until each endpoint is a target distance from a nearest boundary of the crosswalk. (Fig 2, [0092], [0130]-[0133] stop lines are estimated as a first, second, or third distance from the intersection and stop lines are line segments across the restricted lane. [0119] lanes lines are monitored to determine their length, when the length of the end portion of the lane lines, which is the gap in the lane line, is greater than a threshold, an intersection may be determined. As the lane lines are continually tracked, and must be continually tracked in order to be useful, the positions of the end points of a lane are iteratively updated every frame of data captured by either the camera or the radar. When the lane endpoint is at the same position in the travel direction as the traffic signal, then the stop line is advanced iteratively from the lane end to target distances.)

In regards to claim 6, Ikezawa teaches the method of claim 5, wherein iteratively advancing the opposite endpoints of the line segment comprises: 
advancing the opposite endpoints independently until each of the opposite endpoints reaches the target distance from the nearest boundary of the crosswalk; ([0046] a crosswalk is detected associated with the traffic signal.  [0119] lane lines are monitored to determine their length and determine an intersection. Lane lines must be continually tracked to be useful. This requires tracking both left and right lane lines, but must track both lines individually. [0122] an intersection may be determined as where a single lane line is cutoff or all line lines are cut off, which requires individual monitoring. [0092], [0130]-[0133] a stop line position is determined where the target distance from a traffic signal of the intersection depends on the situation. When the lane endpoint is at the same position in the travel direction as the traffic signal representing a crosswalk, then the stop line is advanced from the lane end by target distances applied to each lane individually.) and 
forming the inferred stop line to intersect the restricted lane at the same angle as the nearest boundary of the crosswalk. (Fig 2, the stop lines at P3 and P2 are set to be the same angle as the intersecting street, although not shown in the figures, this applies equally to an intersecting crosswalk. Further, as the lane lines are continuously tracked and the target distance is set from the lane end points when the traffic signal and the lane endpoint share positions, the angle will always be set the same as this provides for a shift at the exact same angle of the lane end by a target distance.)

In regards to claim 8, Ikezawa teaches the method of claim 1, further comprising, by the processor of the vehicle: 
determining whether a line-of-sight of a vision system of the vehicle to an intersecting road of the intersection is blocked; (Fig 8B, [0108], [0077]-[0081] in step S50, determines if traffic signal representing intersection is hidden by object blocking line of sight to traffic signal, either representing own lane or intersecting lane, or crosswalk, and thereby portion of the intersection.) and 
refining the target distance, in response to the line-of-sight being blocked, ([0078] stop line position is estimated based on position of hidden traffic signal, which refines the target distance.)
wherein advancing the location of the intermediate stop line toward the nearest lane conflict, includes: ([0092], [0130]-[0133])
advancing the location of the intermediate stop line until the refined target distance from the nearest boundary of the nearest lane conflict is reached to form the inferred stop line. ([0092], [0130]-[0133] determines the stop line position to be a first, second, or third distance away from the intersection or traffic signals depending on the situation. This sets the stop line to be a target distance from the lane conflict boundary and advances the location of the entry line into the lane segment.)

In regards to claim 9, Ikezawa teaches the method of claim 8, further comprising, by the processor of the vehicle, repeating: 
determining whether the line-of-sight of the vision system of the vehicle remains blocked; (Fig 8B, [0108], [0077]-[0081] in step S50, determines if traffic signal representing intersection is hidden by object blocking line of sight to traffic signal, either representing own lane or intersecting lane, or crosswalk, and thereby portion of the intersection. [0109] position of hidden traffic signal is estimated by known previous position of the traffic signal and the change in the position of the own vehicle and the processing only ends when the vehicle passes the position of the hidden traffic signal. As such, this includes an assessment of whether the traffic signal is hidden and if it remains hidden as the vehicle moves until the vehicle has passed the traffic signal.)
refining the target distance, in response to the line-of-sight remaining blocked, ([0078] stop line position is estimated based on position of hidden traffic signal, which refines the target distance over time as the vehicle moves.) and 
advancing the intermediate stop line until the refined target distance from the nearest boundary of the nearest lane conflict is reached, ([0092], [0130]-[0133] determines the stop line position to be a first, second, or third distance away from the intersection or traffic signals depending on the situation. This sets the stop line to be a target distance from the lane conflict boundary and advances the location of the entry line into the lane segment.)
wherein the repeating continues until a first one of the line-of-sight is unblocked or the nearest boundary of the nearest lane conflict is reached. ([0109] position of hidden traffic signal is estimated until the vehicle passes the position of the hidden traffic signal. When the hidden traffic signal is at the boundary of the lane conflict, then the limitation is met. Likewise, the position of a hidden traffic signal would no long be estimated when the traffic signal is no longer hidden and instead other processing of the reference would be carried out.)

In regards to claim 11, Ikezawa teaches a system for inferring a stop line for a vehicle at an intersection, the system comprising: (Fig 1.)
sensors configured to capture data about an environment that is proximate the vehicle; ([0035] external sensor 1 detects situation around vehicle.)
a processor; ([0034] vehicle control system includes electronic control unit which includes central processing unit.) and 
a non-transitory computer readable medium comprising programming instructions that, when executed by the processor, will cause the processor to, while the vehicle is moving along a reference path on a first road in a geographic area: ([0034] control unit includes memory storing instructions executed by processor. [0049] vehicle follows trajectory path, which is within a geographic area.)
access map data comprising data representing a plurality of roads in the geographic area, wherein the map data segments each of the roads into lane segments, ([0137] vehicle accesses map information which contains intersection information. Intersections contain at least two roads in a geographic area and [0047] roads are matched with lanes.)
detect from the accessed map data that a traffic control measure is positioned before an intersection that is ahead of the vehicle in the reference path, ([0087], [0127] a traffic signal ahead of the own vehicle is observed by traffic signal recognition unit 11, associated with an intersection, where the intersection is at least in part from map data.)
determine whether a stop line for the detected traffic control measure is painted on the first road before or at the intersection, ([0087], [0127] a determination of if a stop line has been detected is performed.)
in response to determining that no stop line is painted on the first road before or at the intersection, identify, as a restricted lane, a lane segment of the first road that (i) includes an entry line proximate a location of the traffic control measure and (ii) extends into the intersection, (Fig 10, [0119]-[0121] roads entering intersection are determined including lane sections and lane ends, where the lane segments are defined in part by being before the intersection, within the intersection, and after the intersection. The near side of the lane segment is the entry line.) and 
infer a stop line by: ([0092], [0093] stop line position is estimated.)
identifying, as a nearest lane conflict, a lane segment of a second road intersecting the first road at the intersection, ([0120] lane and end position of lane that intersects road is determined.) and 
advancing a location of the entry line as an intermediate stop line a distance toward the nearest lane conflict until the intermediate stop line is at a target distance from a nearest boundary of the nearest lane conflict to form an inferred stop line. ([0092], [0130]-[0133] determines the stop line position to be a first, second, or third distance away from the intersection or traffic signals depending on the situation. This sets the stop line to be a target distance from the lane conflict boundary and advances the location of the entry line into the lane segment.)

In regards to claim 12, Ikezawa teaches the system of claim 11.
Claim 12 recites a system having substantially the same features of claim 2 above, therefore claim 12 is rejected for the same reasons as claim 2. 

In regards to claim 13, Ikezawa teaches the system of claim 11. 
Claim 13 recites a system having substantially the same features of claim 3 above, with the only difference being that the endpoints are equidistant from the target distance, as opposed to the minor informality present before, which is still, nonetheless, consistent with the previous rejection, therefore claim 13 is rejected for the same reasons as claim 3. 

In regards to claim 14, Ikezawa teaches the system of claim 13.
Claim 14 recites a system having substantially the same features of claim 4 above, therefore claim 14 is rejected for the same reasons as claim 4.

In regards to claim 15, Ikezawa teaches the system of claim 11.
	Claim 15 recites a system having substantially the same features of claim 5 above, therefore claim 15 is rejected for the same reasons as claim 5.

In regards to claim 16, Ikezawa teaches the system of claim 15.
	Claim 16 recites a system having substantially the same features of claim 6 above, therefore claim 16 is rejected for the same reasons as claim 6.

In regards to claim 18, Ikezawa teaches the system of claim 11. 
	Claim 18 recites a system having substantially the same features of claim 8 above, therefore claim 18 is rejected for the same reasons as claim 8.

In regards to claim 19, Ikezawa teaches the system of claim 18. 
	Claim 19 recites a system having substantially the same features of claim 9 above, therefore claim 19 is rejected for the same reasons as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezawa in view of Tsukamoto (US 20220155097).
In regards to claim 7, Ikezawa teaches the method of claim 1, further comprising, by the processor of the vehicle: 
causing the vehicle to stop at the entry line of the restricted lane. ([0081] vehicle is controlled so it can be smoothly stopped at stop line.)
Ikezawa does not teach:
in response to determining that no lane conflict is identified as appropriate to infer a stop line, setting the entry line as the stop line;
However, Tsukamoto teaches observing an intersection and setting the edge of the intersection as the stop position for the vehicle ([0049]). This is set based on determinations of the intersection and the image used to assess the presence of the intersection ([0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Ikezawa, by incorporating the teachings of Tsukamoto, such that the entry of a lane conflict is set as stop line, and this then results in setting the boundary of the intersection to be in line with the lane segments ends as appropriate. 
The motivation to do so is that, as acknowledged by Tsukamoto, this provides for improved adaption to road intersections with poor or lacking road markings ([0003]). 

In regards to claim 17, Ikezawa teaches the system of claim 11.
	Claim 17 recites a system having substantially the same features of claim74 above, therefore claim 17 is rejected for the same reasons as claim 7.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezawa in view of Yang et al. (US 20190318620).
In regards to claim 10, Ikezawa teaches the method of claim 1.
Ikezawa does not teach: wherein identifying the nearest lane conflict comprises: 
identifying a plurality of candidate lane segments into which the vehicle may enter when moving along the reference path to traverse the second road; 
evaluating the plurality of candidate lane segments to determine which are appropriate nearest lane conflicts by: 
removing, from the candidate lane segments, any lane segment that merges with an outlet of the restricted lane, and 
removing, from the candidate lane segments, any lane segment that neighbors an inlet of the restricted lane; 
selecting, from the appropriate nearest lane conflicts, the nearest lane segment into which the vehicle will enter when moving along the reference path to traverse the second road, as the nearest lane conflict.
	However, Yang teaches determining upstream and downstream lane segments of roads that form approach or leave a conflict zone in an intersection ([0045], [0046]). An upstream lane segment is a lane segment entering the intersection and approaching the conflict zone and a down stream lane segment is after the lane segment. A vehicle is known to be able to drive into a downstream lane segment but it is illegal for a vehicle to drive into an upstream lane segment. As such, this provides for removing from the selection of lanes the vehicle can enter all upstream lanes, which are all lanes that neighbor an inlet of the own lane and all lanes that turn into the exit of the lane. The traffic flow of each of the lanes is determined along with the lane and road geometry and intersection control is determined based on this information ([0047]-[0051]). Yang teaches this as primarily intended for intersections without traffic lights, but these systems and methods are equally applicable to other intersections. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Ikezawa, by incorporating the teachings of Yang, such that upstream, downstream, and conflict zones in and around an intersection are determined, including where the vehicle is able to travel, and this information is used to determine where and how the vehicle travels through the intersection. 
	The motivation to do so is that, as acknowledged by Yang, this allows for improved intersection control ([0021]). 

In regards to claim 20, Ikezawa teaches the system of claim 11.	
Claim 20 recites a system having substantially the same features of claim 10 above, therefore claim 20 is rejected for the same reasons as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 20200209873) teaches determining a virtual or invisible stop line before an intersection and before a crosswalk based on history of vehicle travel. 
Matsunaga et al. (US 20190286147) teaches a vehicle being unable to recognize the situation at an intersection and suppressing control based upon the degree of recognition. In particular this reference could be applied to at least claims 8, 9, 18, and 19. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661